Case: 15-15563   Date Filed: 11/10/2016   Page: 1 of 2


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-15563
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 3:09-cr-00100-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                 versus

DEWAYNE EARL JONES,
a.k.a. Pokey,

                                                        Defendant-Appellant.


                     ________________________

                           No. 15-15630
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 3:09-cr-00119-TJC-MCR-1



UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,
              Case: 15-15563     Date Filed: 11/10/2016    Page: 2 of 2


                                       versus

DEWAYNE EARL JONES,
a.k.a. Pokey,

                                                               Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (November 10, 2016)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Lisa Call, appointed counsel for Dewayne Earl Jones, in this appeal of his

supervised release revocation and total sentence, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Jones’s revocation and

sentence are AFFIRMED.




                                          2